TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 18, 2015



                                     NO. 03-15-00105-CR


                                   Justin Murphy, Appellant

                                                v.

                                 The State of Texas, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
       BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court. Having reviewed the record, it appears

that the Court lacks jurisdiction over this appeal. Therefore, the Court dismisses the appeal for

want of jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.